Citation Nr: 1539811	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for chest pain and, if so, whether the claim may be granted.

3.  Entitlement to service connection for patellofemoral pain syndrome, status post meniscectomy with painful motion of the right knee.

4.  Entitlement to an initial evaluation in excess of 30 percent prior to May 20, 2010 and in excess of 50 percent therefrom for psychiatric disability.

5.  Entitlement to an initial compensable evaluation prior to April 25, 2006 and in excess of 20 percent therefrom for degenerative disc disease of the lumbar spine.

6.  Entitlement to an initial compensable evaluation prior to October 27, 2009 and in excess of 20 percent therefrom for a right knee disability status post meniscectomy.

7.  Entitlement to an initial evaluation in excess of 10 percent prior to October 7, 2013 and in excess therefrom for right lower extremity radiculopathy. 

8.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.

9.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

10.  Entitlement to an effective date earlier than February 23, 2009, for a 20 percent rating for cervical strain.

11.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

12.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by: Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran had active service from March 2000 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2005, September 2006, July 2007, April 2009, July 2009, and November 2009, of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2011, the Veteran appeared at a hearing before a Veterans Law Judge.  A hearing transcript is associated with record.  The Veteran also testified at earlier hearings before a Decision Review Officer (DRO) in January 2009 and in April 2010. Transcripts of these hearings have also been associated with VBMS. 

The Board remanded this case in February 2015.  As indicated at that time, the Veteran executed a new VA Form 21-22a appointing a new attorney in these matters, which is indicated above.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a videoconference on the appeal.  Because the prior Veterans Law Judge hearing this case is no longer employed with the Board and the Veteran indicated a desire for a new hearing, VA scheduled the Veteran for a second hearing in August 2015.  See VA Correspondence (July 2015).  Subsequently, the Veteran's attorney notified VA that the Veteran was unable to obtain leave for work on the day of the scheduled hearing and requested a new hearing date in these matters.  See Attorney Correspondence (July 2015).

The Board finds that a request for postponement was received prior to the hearing date and, as such, the Veteran should be rescheduled for a videoconference hearing before a member of the Board.  See 38 C.F.R. § 700(a) (2014).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and location of this hearing, and copy of the notice letter should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

